J-S29042-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN TRAVIS MOLLIVER                       :
                                               :
                       Appellant               :   No. 279 WDA 2022

        Appeal from the Judgment of Sentence Entered February 7, 2022
                  In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0000483-2021


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                      FILED: DECEMBER 19, 2022

        John Travis Molliver appeals from the judgment of sentence imposed

following a jury trial in which he was found guilty of burglary, criminal

trespass, and theft by unlawful taking.1 For these offenses, Molliver received

an aggregate two to four years of incarceration. On appeal, Molliver challenges

the importance of an alleged error on the verdict slip as well as the sufficiency

of the evidence utilized in convicting him of burglary. We affirm.

        Briefly, in adopting the overview provided by the trial court, Molliver

entered an unoccupied residence and, inter alia, proceeded to take some of

the items that he found inside.

        A Pennsylvania State Trooper testified at trial that he found
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 See 18 Pa.C.S.A. § 3502(a)(2); 18 Pa.C.S.A. § 3503(a)(1)(i); and 18
Pa.C.S.A. § 3921(a), respectively.
J-S29042-22


      [Molliver] inside the home’s basement, rummaging through
      drawers. Items from inside the residence were found on
      [Molliver’s] person. Further, welding tanks and a cart, which had
      days earlier been seen by the Trooper [as] sitting outside the
      residence, were found inside [Molliver’s] vehicle that was parked
      in the driveway. The owner of the property testified at trial that
      he did not know [Molliver], nor did he give [Molliver] permission
      to enter the residence, and that the value of the items stolen
      totaled approximately $360. Additional fact witnesses, including
      the members of law enforcement who investigated the case, were
      called by the Commonwealth. [Molliver] elected not to testify in
      his own defense, and called no other witnesses.

Trial Court Opinion, dated 4/13/22, at 4-5.

      After the jury returned a guilty verdict on the three aforementioned

crimes, Molliver filed a post-trial motion seeking relief and/or a judgment of

acquittal, which was denied. Following sentencing, Molliver filed a timely

notice of appeal to this Court. Thereafter, the relevant parties complied with

their obligations under Pennsylvania Rule of Appellate Procedure 1925. As

such, this appeal is ripe for review.

      Molliver presents two issues for review:

      1. Did the trial court err in upholding his conviction where the jury
         found him guilty of burglary of a building, but that same jury
         wrote on the verdict slip that the prerequisite crime he intended
         to commit inside the building was burglary?

      2. Was the evidence offered by the Commonwealth sufficient to
         support each element of burglary beyond a reasonable doubt
         where the jury failed to identify an independent crime he
         intended to commit when he entered the building?

See Appellant’s Brief, at 6.

      Burglary, in this particular case, requires two elements: (1) a person

must enter “a building or occupied structure … that is adapted for overnight

                                        -2-
J-S29042-22


accommodations in which at the time of the offense no person is present”;

and (2) that same person must have “the intent to commit a crime therein”.

18 Pa.C.S.A. § 3502(a)(2). On the verdict slip, the jury found Molliver guilty

of burglary at this subsection, but on the line identifying the predicate “[t]ype

of crime intended[,]” it wrote “burglary”. Verdict Slip, dated 10/18/21.

      “[T]he Commonwealth is not required to specify what crime a

defendant, who is charged with burglary … was intending to commit.”

Commonwealth v. Brown, 886 A.2d 256, 260 (Pa. Super. 2005) (citation

omitted). Moreover, “the Commonwealth need not prove the underlying crime

to sustain a burglary conviction.” Id. (citation omitted). However, “[w]hen the

Commonwealth does specify, in the information or indictment, the crime

defendant intended to commit, the Commonwealth must prove the requisite

intent for that particular crime in order to prove a burglary[.]” Id. (citation

omitted).

      On the information, in the count one charge of burglary, the

Commonwealth alleged that Molliver entered a building or occupied structure

with an intent to commit theft. See Information, at 1 (unpaginated).

Thereafter, at count three, in charging him with theft by unlawful taking, the

Commonwealth averred that Molliver unlawfully took “propane tanks, metal

links, paintbrushes, cards, stickers, insect repellant, and other miscellaneous

items … with an intent to deprive [the owner of that property].” Id.

(capitalization altered). As the factual recitation indicates, the tanks were


                                      -3-
J-S29042-22


located outside of the building, while all of the other items enumerated were

contained within.

      Molliver’s argument, when distilled down, is that given the error

associated with the jury writing that Molliver intended to commit burglary

while engaging in a burglary, instead of some other identified crime, it was

possible that the jury could have found he did not intend to commit any crimes

within the property, itself. If there was no intent to commit an independent

crime in conjunction with his entrance into the building, pursuant to burglary’s

statutory elements, Molliver could not be found guilty of that offense.

Furthermore, even though he was found guilty of theft by unlawful taking,

that theft offense could have been exclusively related to his taking of tanks

that were originally located outside of the building.

      Other than identifying that the Commonwealth was required to show

that he had an intent to engage in theft concomitant with his entrance into

the building, an onus that is exclusively on the Commonwealth, Molliver has

provided no authority to establish that the jury’s subsequent incorrect

completion of the verdict slip provides him with any basis for relief. As such,

without any sort of citation to demonstrate that the verdict slip, as completed,

provides an arguable ground for the vacation of his burglary conviction, this

claim could very well be waived for lack of development. See, e.g., in re

W.H., 25 A.3d 330, 339 (Pa. Super. 2011) (citations omitted) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to


                                     -4-
J-S29042-22


relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.”); see also Pa.R.A.P. 2119(a).

      Substantively, however, the jury unequivocally found Molliver guilty of

burglary.   That   burglary   conviction,       juxtaposed   against   the   criminal

information, was predicated on an allegation of theft, which was itself

derivative of the accusation that Molliver, in listing specific pieces, had stolen

items from both inside and outside of the at-issue property.

      At trial, after being asked about no fewer than eight items that were

taken from him, e.g., stickers, paint brushes, insect repellant, etc., the

property owner stated that those items were kept within the building Molliver

had entered. See N.T., 10/18/21, at 75-78. Additionally, Molliver admitted to

the arresting Trooper that he had taken those items from the inside of the

building, believing them to be “just a bunch of a junk … [not] worth anything

anyway[.]” Id., at 35-36.

      Molliver does not contest the jury instructions, as given, or the verdict

slip, as it was typed out. Instead, despite it establishing that he was guilty of

burglary, he finds fault with the “ambiguous” nature of the jury’s verdict slip.

In necessarily implicating his second claim on appeal, which challenges the

sufficiency of evidence, the notion that the Commonwealth failed to

demonstrate that Molliver was guilty of burglary beyond a reasonable doubt

is refuted by the record. As they are wholly related to one another, Molliver is

not entitled to relief on either issue.


                                          -5-
J-S29042-22


      As with any sufficiency claim,

      [t]he standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined circumstances

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa. Super. 2016) (citation

omitted). “It is well settled that the jury is free to believe all, part, or none of

the evidence to determine the credibility of witnesses.” Commonwealth v.

Houser, 18 A.3d 1128, 1136 (Pa. 2011). Furthermore, evidence used to

convict may be entirely circumstantial so long as the accused is linked to a

crime beyond a reasonable doubt. See Commonwealth v. Koch, 39 A.3d

996, 1001 (Pa. Super. 2011) (citations omitted).

      Here, the jury could have returned a verdict of not guilty for burglary,

but it did not. Instead, while we cannot posit as to its specific rationale in

adjudicating guilt, we find that, as verdict winner, the Commonwealth

sufficiently demonstrated that Molliver, upon entering the building, had the

specific intent to engage in theft of the property that was found therein, which

is a criminal act. Therefore, predicated on Molliver’s actions and intentions

prior to and while within the building, the jury’s finding of guilt as to the

burglary offense was supported by the record.

                                       -6-
J-S29042-22


      We emphasize that Molliver does not challenge the “entrance” element

necessary to establish burglary. Therefore, the only outstanding component

is whether Molliver intended to commit a crime therein. With that in mind, the

jury was free to disbelieve the property owner when he indicated that his

stolen chattel was, prior to its theft, located within his building. Moreover, the

jury was free to disbelieve the Trooper when he relayed that Molliver had

admitted to stealing those items that had been previously located within the

property, with Molliver deeming those things to not be of use to anyone else.

Despite having not expressly indicated which crime Molliver intended to

commit in conjunction with his burglary, we find that the jury’s apparent error

is harmless considering both the ultimate guilty verdict and, too, the evidence

of record establishing that Molliver desired to take items that had been

previously contained within the burglarized building.

      As the Commonwealth sufficiently provided evidence of the “intent”

element necessary to establish the commission of a burglary and because

Molliver failed to demonstrate that the verdict slip, as it had been filled out,

contains a fatal error, neither of Molliver’s claims hold any merit. Accordingly,

he is due no relief, and we affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                      -7-
J-S29042-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                          -8-